Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

2.	Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-5,7,9,11,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hwan (KR 2020-0117150).
	Hwan teach (translation supplied) an upper cover (top plate) of a switchboard (body or casing); the upper cover comprising an upper panel 20 and a lower panel 10 (Fig.1); the upper and lower panels having openings 11,21 which are processed by burring (Fig.3-4, abstract); the opening 11 have burr 12 and the opening 21 having burr 22.
	It is noted that since there is no structure to limit the claims to an “image forming” device, the claim will be interpreted as just a device (housing body). 
Regarding claim 2, as seen in Fig.3, air passes into burred openings 11 and out of burred openings 21. It is noted that since there is no structure to perform “suction from outside” than this limitation is given little patentable weight. 
Regarding claim 3, the openings 21 has an edge raised against a direction of airflow. 
Regarding claim 4, the openings 11 or 21 are formed on an upper face of the top plate.
Regarding claim 5, Hwan teach openings 21 do not have to have burr 22 leaving just openings 11 having burr 12 thus openings 21 are considered second openings and openings 11 are first openings. 
Regarding claim 7, the first openings 11 are considered on a plate 10 having a low strength – the strength being very broad without any limitations as to ascertain the strength. 
Regarding claim 9, the openings are oval shape. 
Regarding claim 11, the length of the burring is equal among all the openings.
Regarding claim 14, there is no other exterior metal plate protecting the upper cover top plate.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 10,13 rejected under 35 U.S.C. 103 as being unpatentable over Hwan (KR 10-2020-0117150).
Hwan taught supra discloses most of what is claimed except the air holes being square shaped. In addition, a fan having a larger diameter than the openings diameter is not taught. However, to change the shape of the air hole to be square would be obvious to one of ordinary skill in the art at the time the invention was filed because such shape is notoriously well known in the art of which the examiner takes Official Notice. Additionally, It would have been obvious to one of ordinary skill in the art before the effective filing date to use a fan to aid in the air movement, the fan diameter being larger than the openings diameter so as to cool more effectively of which the examiner takes Official Notice. 

5.	Claims 1-5,7,9,11,14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fukui (JP# 2020-034216).
	Fukui teach (translation supplied) a cover 3 (top plate) of a hot water heater; the upper cover having air inlet openings 34 and an air outlet opening 35 wherein both the air inlet holes or air outlet hole can be processed by burring (Fig.3(b), 4(c), see 3rd page, par. 7 of translation). 
It is noted that since there is no structure to limit the claims to an “image forming” device, the claim will be interpreted as just a device (housing body). Additionally, there is no structure to limit the plate to be a “top” plate and there any plate can be interpreted as a “top” plate. 
Regarding claim 2, holes 34 such air inward via fan 12.
Regarding claim 3, the burr appears to be directed inward for air outlet opening 35 (Fig.4c) and therefore the burr would be raised against the direction of airflow out of the device. 
Regarding claim 4, the either opening is considered on an upper face of the cover (plate) since there are no limitations to regarding what an “upper face” would constitute. 

6.	Claims 6,8,12 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 6, the open area of the first and second openings to an area of a fan used for suction being 50% or more is not taught or suggested by the prior art of record. 
Regarding claim 8, a bent section provided in the top plate, the first openings are formed not close to the bent section, the second openings are formed close to the bent portion is not taught or suggested by the prior art of record. 
Regarding claim 12, the length of the burr being smaller than an opening diameter is not taught or suggested by the prior art of record.

7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ishida et al., ‘298, Ishida et al. ‘838, Kumeta et al., and Kaneko et al., all teach holes having associated burrs. 

8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT B BEATTY whose telephone number is (571) 272-2130.  The examiner can normally be reached on M-F from 7 to 3.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Walter Lindsay, can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is (571) 273-2130. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

	
/ROBERT B BEATTY/Primary Examiner, Art Unit 2852